Citation Nr: 0411034	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  03-12 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person or by reason of being 
permanently housebound.


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel










INTRODUCTION

The veteran served on active duty from October 1943 to April 1946.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision by the Department of 
Veterans Affairs (VA) regional office (RO) in San Juan, Puerto 
Rico, which denied the veteran's claim for entitlement to special 
monthly pension based on need for aid and attendance or by reason 
of being housebound.


FINDINGS OF FACT

1. All the evidence requisite for an equitable disposition of the 
veteran's claim has been developed and obtained, and all due 
process concerns as to the development of his claim have been 
addressed.  

2. Competent and probative evidence of record demonstrates that 
the veteran is not in need of regular aid and attendance nor is he 
housebound.


CONCLUSION OF LAW

Entitlement to special monthly pension based on the need for 
regular aid and attendance or by reason of being housebound has 
not been established.  38 U.S.C.A. §§ 1114, 1502, 1521, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2003).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to Special Monthly Pension

The veteran contends that he is entitled to special monthly 
pension based on need of regular aid and attendance and being 
housebound due to his nonservice-connected disabilities.

The October 2002 rating decision by the RO reflects that the 
veteran's pension is based on, chronic open angle glaucoma, rated 
10 percent; left inguinal recurrent herniorrhaphy, rated 10 
percent; degenerative joint disease of the vertebral spine with 
generalized arthritis, chronic low back pain, rated 10 percent; 
senile dementia, rated 10 percent; and arteriosclerotic heart 
disease, angina pectoris, coronary artery disease, high blood 
pressure, rated 10 percent; which combine for a rating of 40 
percent.

Increased pension benefits are payable to a veteran who needs 
regular aid and attendance or who is housebound.  See 38 U.S.C.A. 
§ 1521(d) (West 2002); 38 C.F.R. § 3.351(a)(1) (2003).  A veteran 
is in need of regular aid and attendance if he is helplessness or 
is so nearly helpless as to require the regular aid and attendance 
of another person.  See 38 C.F.R. § 3.351(b) (2003).  A veteran 
will be considered in need of regular aid and attendance if he is 
blind or so nearly blind as to have corrected visual acuity of 
5/200 or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or is a patient in a nursing 
home because of mental or physical incapacity; or establishes a 
factual need for aid and attendance under certain criteria in VA 
regulations.  See 38 U.S.C.A. § 1502(b) (West 2002); 38 C.F.R. § 
3.351(c) (2003). 

Under the provisions of 38 C.F.R. § 3.352(a), the criteria to show 
factual need for aid and attendance include the inability of the 
veteran to dress or undress himself; to keep himself ordinarily 
clean; whether he requires frequent adjustment of any special 
prosthetic or orthopedic appliances; inability to feed himself; 
inability to attend to the wants of nature; or incapacity that 
requires assistance on a regular basis to protect himself from 
hazards or dangers incident to his daily environment. "Bedridden" 
will be a proper basis for the determination and is defined as 
that condition which, through its essential character, actually 
requires that the claimant remain in bed.  It is not required that 
all of the disabling conditions enumerated above be found to exist 
before a favorable rating may be made. The particular personal 
functions which the claimant is unable to perform should be 
considered in connection with his condition as a whole.  It is 
only necessary that the evidence establish the veteran is so 
helpless as to need regular aid and attendance not that there be a 
constant need.  See 38 C.F.R. § 3.352(a) (2003). 

Increased pension is also payable to a veteran who is entitled to 
pension under 38 U.S.C.A. 1521 and who is not in need of regular 
aid and attendance if, in addition to having a single permanent 
disability rated 100 percent disabling under the Schedule for 
Rating Disabilities (not including ratings based upon 
unemployability under § 4.17 of this chapter) the veteran:  (1) 
has additional disability or disabilities independently ratable at 
60 percent or more, separate and distinct from the permanent 
disability rated as 100 percent disabling and involving different 
anatomical segments or bodily systems, or (2) is "permanently 
housebound" by reason of disability or disabilities.  The 
"permanently housebound" requirement is met when the veteran is 
substantially confined to his dwelling and the immediate premises 
or, if institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his lifetime.  See 
38 U.S.C.A. 1502(c), 1521(e) (West 2002); 38 C.F.R. § 3.351(d) 
(2003).

The VA Form 21-2680 (Examination for Housebound Status or 
Permanent Need for Regular Aid and Attendance), received in May 
2002 was nearly illegible even after proper translation.  However, 
it was noted by a private physician that the veteran suffered from 
edema as well as insomnia, anxiety, and slight disorientation.  In 
addition, the physician stated that the veteran needs other 
people's help in his home.    

In an October 2002 VA aid and attendance examination report, it 
was noted that the veteran required company to report to the 
examination but was not bedridden or wheelchair-ridden.  The 
examiner stated that the veteran was competent to manage his 
benefit payments and independent as to his daily living need 
requirement.  It was noted in the examination report that the 
veteran complained of generalized arthralgia, chest pain episodes, 
low back pain, headaches, insomnia, polyuria, and memory loss.  
The veteran described his typical daily activities in the October 
2002 examination report as walking to the store, watching 
television, feeding the dog, and helping his wife with housework.  
The examiner stated that the veteran was able to ambulate alone 
without assistance or aid with satisfactory locomotion at his age.  
In addition, the examiner detailed that the veteran was able to 
leave his house at any time but it was recommended that he be 
accompanied.  Diagnoses of atherosclerotic heart disease, angina 
pectoris, coronary artery disease, marked bradycardia, controlled 
high blood pressure, large bilateral pterygiums, matured 
cataracts, refraction error, status post left inguinal recurrent 
herniorrhaphy, degenerative joint disease of vertebral spine with 
generalized arthritis, and chronic low back pain were listed in 
the report.  However, the examiner specifically noted that there 
was no evidence of edema. 

In an October 2002 VA psychiatric evaluation, the examiner listed 
a diagnosis of senile dementia and noted that the veteran was not 
competent to handle VA funds.  In addition, the veteran was rated 
as 65 on the Global Assessment of Functioning Scale (GAF) in the 
examination report.  According to the Diagnostic and Statistical 
Manual of Mental Disorders, a GAF score ranging between 61 to 70 
reflects some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  In an additional October 
2002 VA eye examination, the examiner listed diagnoses of chronic 
open angle glaucoma, pseudophakia, and refraction error.  
Corrected visual acuity was 20/30 on the left and 20/40 on the 
right.  VA outpatient treatment records dated from February to 
July 2003 show treatment for the veteran's diagnosed psychiatric 
and medical disabilities including anxiety and back pain.    

Based on the evidence of record, the Board finds that a basis upon 
which to award the veteran special increased pension benefits 
based on the need for regular aid and attendance or being 
housebound has not been presented.  The veteran does not have a 
single disability evaluated as 100 percent disabling.  Further, it 
is not contended nor shown that the appellant is blind or a 
patient in a nursing home.  Although it is clear that the veteran 
suffers from impairment secondary to his various psychiatric and 
medical conditions, the medical evidence of record does not show 
that he requires the regular assistance of another person to 
undertake the basic requirements of daily living due to his 
disabilities.  The evidence of record does not show that the 
veteran is unable to perform everyday personal functions or that 
he requires assistance on a regular basis to protect him from the 
hazards of his environment.  An occasional need for assistance is 
not a sufficient basis for a conclusion that the disabilities 
require the regular aid and attendance of another.  Furthermore, 
there is no evidence that the appellant is bedridden as a result 
of his disabilities and no evidence has been presented that he is 
bedridden as defined at 38 C.F.R. § 3.352(a).  In addition, the 
veteran does not meet the criteria under 38 C.F.R. § 3.351 to 
qualify as "permanently housebound."  Based on the veteran's 
description of his typical daily activities in the October 2002 VA 
examination report, the veteran is not confined to his dwelling.  
Therefore, the Board concludes that the appellant is not entitled 
to special monthly pension based on the need for regular aid and 
attendance or for being housebound.

II. Veterans Claims Assistance Act of 2000 

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and included 
an enhanced duty to notify the claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  See 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 
et. seq. (West 2002).  Implementing regulations for VCAA have been 
published.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004) it was held, in 
part, that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains to 
the claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim."  

In this case, the RO sent the veteran a letter dated in September 
2002 (prior to the decision on appeal) as well as a statement of 
the case (SOC) issued in March 2003, which notified the veteran of 
the type of evidence necessary to substantiate his claim.  The 
documents also informed him that VA would assist in obtaining 
identified records, but that it was the veteran's duty to give 
enough information to obtain the additional records and to make 
sure the records were received by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The September 2002 letter and 
March 2003 SOC from the RO also explicitly informed the veteran 
about the information and evidence he is expected to provide.  In 
view of this, the notice requirements of the VCAA are considered 
met.  

Regarding the duty to assist, the veteran has not indicated the 
existence of any pertinent evidence that has not already been 
requested, obtained, or attempted to be obtained.  Likewise, the 
veteran has been examined for VA purposes in connection with his 
appeal.  Accordingly, the Board considers the duty to assist 
requirements of the VCAA have been met.  

ORDER

Entitlement to special monthly pension based on the need for aid 
and attendance or due to being housebound is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE                       	Veterans Law 
Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



